Exhibit 10.3

EXECUTION COPY

AMENDMENT AND WAIVER, dated as of August 18, 2006 (this “Amendment”), among
AMERICAN MEDIA, INC. (“Holdings”), AMERICAN MEDIA OPERATIONS, INC. (the
“Borrower”), the lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

A. Reference is made to the Credit Agreement dated as of January 30, 2006, as
amended by the Amendment and Waiver dated as of February 13, 2006 and the
Amendment and Waiver dated as of June 23, 2006 (as further amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Holdings, the Borrower, the lenders party thereto, and the Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Credit Agreement.

B. Holdings and the Borrower have requested that the Required Lenders amend and
waive certain provisions of the Credit Agreement. The Required Lenders are
willing to agree to such amendment and waiver on the terms and subject to the
conditions of this Amendment.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment to Section 1.01 of the Credit Agreement. Section 1.01 of
the Credit Agreement is amended as follows:

(a) The definitions of the defined terms “Delayed Financial Statements”,
“Financial Restatement” and “Financial Statement Completion Date” are hereby
amended by deleting such terms in their entirety and substituting in lieu
thereof the following:

“Delayed Financial Statements” means the financial statements for the fiscal
quarters ended December 31, 2005, June 30, 2006 and September 30, 2006, the
Financial Restatement and the financial statements for the fiscal year ended
March 31, 2006.

“Financial Restatement” means the restatement of the consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as of the end of the fiscal
year ended March 31, 2005, and the statements of operations, stockholders’
equity and cash flows of the Borrower and its consolidated Subsidiaries for each
of the fiscal years ended March 29, 2004 and March 31, 2005 (and may include
other fiscal periods included in the Borrower’s Form 10-K for the fiscal year
ended March 31, 2005), and as of the end of and for each of the fiscal quarters
ended June 30, 2005 and September 30, 2005 (and may include other fiscal periods
included in the Borrower’s Forms 10-Q for each of such fiscal quarters), in each
case in order to (a) make the changes previously disclosed to the Administrative
Agent in writing and posted to IntraLinks on or prior to February 9, 2006,
including (i) to change the



--------------------------------------------------------------------------------

treatment of rack costs from the previous treatment (involving capitalization
and depreciation of such costs) to the recognition of such costs as a deferred
cost asset that will be amortized as contra revenue, (ii) to make adjustments
relating to a subscription marketing program that has been terminated, and
(iii) to make changes regarding the accrual of paid time off for employees, and
(b) make such other changes that do not result in a failure to satisfy the
Financial Restatement Conditions.

“Financial Statement Completion Date” means the date on which the financial
statements for the fiscal quarters ended December 31, 2005, June 30, 2006 and
September 30, 2006, the Financial Restatement and the financial statements for
the fiscal year ended March 31, 2006, together with the certificates and reports
required to be delivered pursuant to Section 5.01, have, in each case, been
delivered, and any Reporting Violations (as defined in the Third Amendment) are
cured.

(b) The definition of the defined term “Financial Restatement Conditions” is
hereby amended by deleting the date “March 31, 2003” in each instance it
appears.

(c) The following defined terms are hereby inserted in the appropriate
alphabetical order:

“Asset Sale Financial Statement Completion Date” means the date on which the
financial statements for the fiscal quarters ended December 31, 2005 and
June 30, 2006, the Financial Restatement (other than the portion of the
Financial Restatement with respect to the fiscal quarter ended September 30,
2005) and the financial statements for the fiscal year ended March 31, 2006,
together with the certificates and reports required to be delivered pursuant to
Section 5.01, have, in each case, been delivered, and any Reporting Violations
(as defined in the Third Amendment), other than any Reporting Violations with
respect to financial statements for the fiscal quarter ending September 30,
2006, are cured.

“Third Amendment” means the Amendment and Waiver dated as of August 18, 2006, to
this Agreement.

SECTION 2. Amendment to Section 2.11 of the Credit Agreement.
(a) Section 2.11(c) of the Credit Agreement is amended by adding before the
period at the end thereof the following:

provided, further that

(1) in the case of a sale of the Specified Assets, the Consolidated EBITDA
included in the Senior Secured Leverage Ratio shall be based on the four quarter
period ended with the most recent fiscal quarter for which financial statements
have been delivered,

(2) in the case of a sale of the Specified Assets at any time prior to
November 15, 2006, if the Consolidated EBITDA included in the Senior

 

2



--------------------------------------------------------------------------------

Secured Leverage Ratio for purposes of the amount of the prepayment required
pursuant to the previous proviso is calculated prior to delivery of the portion
of the Financial Restatement with respect to the fiscal quarter ended
September 30, 2005, (p) the Borrower shall provide an additional certificate of
a Financial Officer of the Borrower upon delivery of the portion of the
Financial Restatement with respect to the fiscal quarter ended September 30,
2005 and shall prepay Term Borrowings in an amount necessary (if any) to reduce
(based on such portion of the Financial Restatement) the Senior Secured Leverage
Ratio, after giving effect to such prepayment (if any), to 3.75 to 1.00 without
exercising any rights set forth in the first proviso above, and (q) any excess
Net Proceeds remaining after such initial prepayment may not be used to prepay,
repurchase, redeem or otherwise extinguish Existing Subordinated Debt until
after any prepayment required by clause (p), and

(3) in the case of a sale of the Specified Assets during the period beginning
November 15, 2006 and ending December 31, 2006, if the Consolidated EBITDA
included in the Senior Secured Leverage Ratio for purposes of the amount of the
prepayment required pursuant to the previous proviso is calculated based on the
financial statements for the period ending June 30, 2006, (r) the Borrower shall
provide an additional certificate of a Financial Officer of the Borrower upon
delivery of the financial statements for the period ending September 30, 2006
and shall prepay Term Borrowings in an amount necessary (if any) to reduce
(based on such financial statements) the Senior Secured Leverage Ratio, after
giving effect to such prepayment (if any), to 3.75 to 1.00 without exercising
any rights set forth in the first proviso above, and (s) any excess Net Proceeds
remaining after such initial prepayment may not be used to prepay, repurchase,
redeem or otherwise extinguish Existing Subordinated Debt until after any
prepayment required by clause (r)

SECTION 3. Amendment to Section 5.01 of the Credit Agreement.
(a) Section 5.01(a) of the Credit Agreement is amended by deleting the date
“September 15, 2006” appearing in the proviso at the end thereof and
substituting in lieu thereof the date “October 31, 2006”.

(b) The proviso at the end of Section 5.01(b) of the Credit Agreement is hereby
amended by deleting such proviso in its entirety and substituting in lieu
thereof the following:

; provided, that,

(x) with respect to the fiscal quarter ended December 31, 2005, such financial
statements, as of the end of and for the fiscal quarter ended December 31, 2005,
may be delivered later than otherwise required hereunder, but (i) shall be
delivered upon completion of the Financial Restatement (other than the portion
of the Financial Restatement with

 

3



--------------------------------------------------------------------------------

respect to the fiscal quarters ended June 30, 2005 and September 30, 2005), but
in any event not later than October 31, 2006, (ii) such financial statements
shall be accompanied by such portion of the Financial Restatement, (iii) such
financial statements and such portion of the Financial Restatement shall be
delivered together with a certificate of the Borrower’s chief financial officer,
certifying that (A) the financial statements and such portion of the Financial
Restatement present fairly, in all material respects, the financial condition
and results of operations of the Borrower and its Restricted Subsidiaries, in
each case on a consolidated basis in accordance with GAAP consistently applied,
and (B) such portion of the Financial Restatement complies with the Financial
Restatement Conditions and (iv) such portion of the Financial Restatement shall
be delivered together with or shall include a report by Deloitte & Touche LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such portion of
the Financial Restatement covering fiscal year 2005 presents fairly, in all
material respects, the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries, in each case on a consolidated basis
in accordance with GAAP consistently applied,

(y) with respect to the fiscal quarter ended June 30, 2006, such financial
statements, as of the end of and for the fiscal quarter ended June 30, 2006, may
be delivered later than otherwise required hereunder, but (i) shall be delivered
not later than December 15, 2006, (ii) such financial statements shall be
accompanied by such portion of the Financial Restatement with respect to the
fiscal quarter ended June 30, 2005 and (iii) such financial statements and such
portion of the Financial Restatement shall be delivered together with a
certificate of the Borrower’s chief financial officer, certifying that (A) the
financial statements and such portion of the Financial Restatement present
fairly, in all material respects, the financial condition and results of
operations of the Borrower and its Restricted Subsidiaries, in each case on a
consolidated basis in accordance with GAAP consistently applied, and (B) such
portion of the Financial Restatement complies with the Financial Restatement
Conditions; and

(z) with respect to the fiscal quarter ending September 30, 2006, such financial
statements, as of the end of and for the fiscal quarter ending September 30,
2006, may be delivered later than otherwise required hereunder, but (i) shall be
delivered not later than January 31, 2007, (ii) such financial statements shall
be accompanied by such portion of the Financial Restatement with respect to the
fiscal quarter ended September 30, 2005 and (iii) such financial statements and
such portion of the Financial Restatement shall be delivered together with a
certificate of the Borrower’s chief financial officer, certifying that (A) the
financial statements and such portion of the Financial Restatement present
fairly, in all material respects, the financial condition and results of
operations of the

 

4



--------------------------------------------------------------------------------

Borrower and its Restricted Subsidiaries, in each case on a consolidated basis
in accordance with GAAP consistently applied, and (B) such portion of the
Financial Restatement complies with the Financial Restatement Conditions;

SECTION 4. Amendment to Section 6.05 of the Credit Agreement. Section 6.05 of
the Credit Agreement is hereby amended by deleting clause (f) thereof in its
entirety and substituting in lieu thereof the following:

(f ) sale of the Specified Assets (i) after the Asset Sale Financial Statement
Completion Date and on or prior to December 31, 2006 and (ii) after the
Financial Statement Completion Date and on or prior to the first anniversary of
the effective date of the Second Amendment;

SECTION 5. Waivers and Acknowledgments. (a) The undersigned Lenders hereby waive
any Default arising under clause (g) of Article VII of the Credit Agreement in
relation to the Existing Subordinated Debt, to the extent, but only to the
extent, any such Default results from a Reporting Violation (as defined below);
provided, that such waiver shall terminate and cease to apply if (i) any
Existing Subordinated Debt becomes due, or is declared to become due, or is
required to be prepaid, repurchased, redeemed or defeased, prior to its stated
maturity, in any such case as a result of a Reporting Violation, or (ii) the
holder or holders of any Existing Subordinated Debt (or the requisite number or
percentage in interest entitled to do so under the terms thereof, if
applicable), or any trustee or agent on its or their behalf, (A) gives notice to
Holdings, the Borrower or any Subsidiary of a Reporting Violation, if the effect
of such notice is to commence a grace or cure period upon the expiration of
which any right or remedy may be exercised if the Reporting Violation is
continuing, or (B) otherwise commences any proceeding with respect to the
exercise of any material rights or remedies (as determined by the Required
Lenders) that may be exercised based upon a Reporting Violation.

(b) It is acknowledged and agreed that the mere existence of a Reporting
Violation, in and of itself, shall not constitute a breach of any of the
representations and warranties in the Credit Agreement or a Material Adverse
Effect.

(c) For purposes hereof, the term “Reporting Violation” means any failure to
comply with any provision of any agreement or instrument evidencing or governing
the terms of any Existing Subordinated Debt that requires the delivery of
financial statements for the Borrower and its subsidiaries or the filing by the
Borrower of reports (or delivery by the Borrower of reports required to be filed
by it) with the Securities and Exchange Commission, to the extent such
non-compliance results from the failure by the Borrower to deliver unaudited
financial statements for the fiscal quarters ended December 31, 2005, June 30,
2006, or September 30, 2006, to file its report on 10-Q for the fiscal quarters
ended December 31, 2005, June 30, 2006, or September 30, 2006, to deliver
audited financial statements for the fiscal year ended March 31, 2006, or to
file its report on 10-K for the fiscal year ended March 31, 2006, in each case
within the time required.

 

5



--------------------------------------------------------------------------------

(d) It is acknowledged and agreed that the waivers and acknowledgments set forth
in Section 7 of the First Amendment and Section 12 of the Second Amendment shall
remain in effect after the Third Amendment Effective Date.

SECTION 6. Certain Covenants. The provisions set forth in Section 13 of the
Second Amendment are superceded in their entirety by this Section 6. Unless and
until the financial statements for the fiscal quarters ended December 31,
2005, June 30, 2006 and September 30, 2006, the Financial Restatement, and the
financial statements for the fiscal year ended March 31, 2006, together with the
certificates and reports required to be delivered pursuant to Section 5.01,
have, in each case, been delivered, and any Reporting Violations are cured, each
of Holdings and the Borrower hereby covenants and agrees with each Lender and
the Administrative Agent that:

(a) neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, (i) declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment otherwise permitted by clause (x)(B) of
Section 6.08(a) of the Credit Agreement or (except to the extent of Restricted
Payments made by the Borrower to Holdings in order to permit Holdings to make
Restricted Payments of the type allowed by clauses (iii) through (v) of
Section 6.08(a) of the Credit Agreement) clause (xi) of Section 6.08(a) of the
Credit Agreement, or incur any obligation (contingent or otherwise) to do so or
(ii) make any investment in any Unrestricted Subsidiary if any proceeds of such
investment are to be used for any purpose otherwise prohibited by this clause
(a); and

(b) neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, give any consideration to or for the benefit of any holder of Existing
Subordinated Debt for any amendment, modification or waiver of any agreement,
instrument or other document evidencing or governing any Existing Subordinated
Debt or any waiver or consent of or arrangement with any of such holders of the
Existing Subordinated Debt, in each case with respect to a Reporting Violation;
provided that the foregoing shall not prohibit payment of a cash fee (or the
equivalent thereof) in connection with any such amendment, modification or
waiver if (i) such fee does not exceed an amount that would be, based upon
available information, usual and customary for fees paid to obtain similar
consents or waivers under similar circumstances and (ii) at the time of, and
after giving effect to, the payment of such fee, the sum of the Revolving
Commitments exceeds the sum of the Revolving Exposures by at least $35,000,000.

SECTION 6. Representations and Warranties. Each of Holdings and the Borrower
hereby represents and warrants to and agrees with each Lender and the
Administrative Agent that, after giving effect to this Amendment:

(a) the representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects with the same effect as
if made on the Second Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct as of such earlier
date; and

 

6



--------------------------------------------------------------------------------

(b) as of the Third Amendment Effective Date, no Default has occurred and is
continuing.

SECTION 7. Conditions to Effectiveness. This Amendment (including the waivers
set forth in Section 3 above) shall become effective as of the date of the
satisfaction in full of the following conditions precedent (the “Third Amendment
Effective Date”):

(a) the Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the authorized signatures of Holdings,
the Borrower and the Required Lenders;

(b) the Administrative Agent shall have received all other amounts due and
payable under the Credit Agreement on or prior to the Third Amendment Effective
Date, including, to the extent invoiced, all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent); and

(c) the Administrative Agent shall have received the Amendment Fee (as defined
below).

SECTION 8. Amendment Fee. In consideration of the agreements of the Lenders
contained in this Amendment, Holdings and the Borrower jointly agree to pay to
the Administrative Agent, for the account of each Lender that delivers an
executed counterpart of this Amendment prior to 12:00 p.m., noon, New York City
time, on August 18, 2006, an amendment fee (the “Amendment Fee”) in an amount
separately disclosed or agreed in writing.

SECTION 9. Credit Agreement. Except as specifically stated herein, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof. This Amendment shall constitute a Loan Document.

SECTION 10. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which, when taken
together, shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

[SIGNATURES ON FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

AMERICAN MEDIA, INC., by       

Name:

 

Title:

AMERICAN MEDIA OPERATIONS, INC.,

by       

Name:

 

Title:

 

8



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, by       

Name:

 

Title:

 

9



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT AND WAIVER DATED AS OF THE DATE SET FORTH ABOVE,
AMONG AMERICAN MEDIA, INC., AMERICAN MEDIA OPERATIONS, INC., THE LENDERS PARTY
HERETO, AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT.

Lender Name:                                         
                                    

 

by       

Name:

 

Title:

 

10